Title: To Benjamin Franklin from Harvard College, 31 May 1774
From: Harvard College
To: Franklin, Benjamin


  Att a Meeting of the Corporation of Harvard College31st May 1774.
Dr. Franklin having presented to our Library a French Translation of his Philosophical Works in two Vols 4to a Copy which we receive with particular Pleasure, as it is a Testimony of the Sense Forreigners have of the Merit of those Writings, which must do honor to the Country that gave him Birth; as well as to Every literary Society he is related to. Voted that the Thanks of this Board be given to Dr. Franklin for this valuable Present, and that Dr. Cooper do transmit him a Copy of this Vote.
A true Copy attest’d per Nathll Appleton Senr Fellow of the Corporation
 
Endorsed: Boston
